       Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                         Plaintiff,
                                                                       ANSWER
                  -against-

C.I. LOBSTER CORP., JOSEPH MANDARINO,
RICHARD MANDARINO, and JOHN MANDARINO,

                                         Defendants.
-------------------------------------------------------------------X

        Defendants C.I. Lobster Corp. (hereinafter the “Corporate Defendant”), Joseph Mandarino

(hereinafter “Joseph”), Richard Mandarino (hereinafter “Richard”), and John Mandarino

(hereinafter “John”) (Joseph, Richard, and John collectively hereinafter the “Individual

Defendants”) (the Corporate Defendant and the Individual Defendants collectively hereinafter the

“Defendants”), by and through their attorneys, Milman Labuda Law Group PLLC, hereby submit

this Answer to the First Amended Complaint (“Complaint”) of Joseph Pagan (hereinafter

“Plaintiff”) as follows:

                                AS TO “NATURE OF THE CLAIMS”

        1.       Defendants admit that Plaintiff makes certain allegations contained in ¶ 1 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

        2.       Defendants admit that Plaintiff makes certain allegations contained in ¶ 2 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief..

        3.       Defendants admit that Plaintiff makes certain allegations contained in ¶ 3 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 2 of 14




                           AS TO “JURISDICTION AND VENUE”

       4.      ¶ 4 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 4 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

       5.      ¶ 5 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 5 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

       6.      ¶ 6 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 6 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

                                    AS TO “THE PARTIES”

       7.      ¶ 7 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 7 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

       8.      ¶ 8 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 8 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

       9.      Defendants deny the truth of the allegations contained in ¶ 9 of the Complaint.

       10.     ¶ 10 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 10 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

       11.     Defendants deny the truth of the allegations contained in ¶ 11 of the Complaint.

       12.     Defendants deny the truth of the allegations contained in ¶ 12 of the Complaint.




                                                  2
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 3 of 14




       13.     Defendants deny the truth of the allegations contained in ¶ 13 of the Complaint.

       14.     Defendants deny the truth of the allegations contained in ¶ 14 of the Complaint.

       15.     Defendants deny the truth of the allegations contained in ¶ 15 of the Complaint.

                     AS TO “COLLECTIVE ACTION ALLEGATIONS”

       16.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 16 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

       17.     Defendants deny the truth of the allegations contained in ¶ 17 of the Complaint.

       18.     Defendants deny the truth of the allegations contained in ¶ 18 of the Complaint.

       19.     Defendants deny the truth of the allegations contained in ¶ 19 of the Complaint.

       20.     Defendants deny the truth of the allegations contained in ¶ 20 of the Complaint.

       21.     Defendants deny the truth of the allegations contained in ¶ 21 of the Complaint.

       22.     Defendants deny the truth of the allegations contained in ¶ 22 of the Complaint.

                         AS TO “CLASS ACTION ALLEGATIONS”

       23.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 23 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

       24.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 24 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

       25.     Defendants deny the truth of the allegations contained in ¶ 25 of the Complaint.

       26.     Defendants deny the truth of the allegations contained in ¶ 26 of the Complaint.

       27.     Defendants deny the truth of the allegations contained in ¶ 27 of the Complaint.

       28.     Defendants deny the truth of the allegations contained in ¶ 28 of the Complaint.

       29.     Defendants deny the truth of the allegations contained in ¶ 29 of the Complaint.

       30.     Defendants deny the truth of the allegations contained in ¶ 30 of the Complaint.




                                                  3
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 4 of 14




       31.     Defendants deny the truth of the allegations contained in ¶ 31 of the Complaint.

       32.     Defendants deny the truth of the allegations contained in ¶ 32 of the Complaint.

       33.     Defendants deny the truth of the allegations contained in ¶ 33 of the Complaint.

       34.     Defendants deny the truth of the allegations contained in ¶ 34 of the Complaint.

       35.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 35 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                    AS TO “INDIVIDUAL FACTUAL ALLEGATIONS”

       36.     Defendants deny the truth of the allegations contained in ¶ 36 of the Complaint.

       37.     Defendants deny the truth of the allegations contained in ¶ 37 of the Complaint.

       38.     Defendants deny the truth of the allegations contained in ¶ 38 of the Complaint.

       39.     Defendants deny the truth of the allegations contained in ¶ 39 of the Complaint.

       40.     Defendants deny the truth of the allegations contained in ¶ 40 of the Complaint.

       41.     Defendants deny the truth of the allegations contained in ¶ 41 of the Complaint.

       42.     Defendants deny the truth of the allegations contained in ¶ 42 of the Complaint.

       43.     Defendants deny the truth of the allegations contained in ¶ 43 of the Complaint.

       44.     Defendants deny the truth of the allegations contained in ¶ 44 of the Complaint.

       45.     Defendants deny the truth of the allegations contained in ¶ 45 of the Complaint.

       46.     Defendants deny the truth of the allegations contained in ¶ 46 of the Complaint.

       47.     Defendants deny the truth of the allegations contained in ¶ 47 of the Complaint.

       48.     Defendants deny the truth of the allegations contained in ¶ 48 of the Complaint,

except admit that the Corporate Defendant lawfully took a tip credit against Plaintiff’s wages

after informing him of same.

       49.     Defendants deny the truth of the allegations contained in ¶ 49 of the Complaint.




                                                  4
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 5 of 14




        50.     Defendants deny the truth of the allegations contained in ¶ 50 of the Complaint.

        51.     Defendants deny the truth of the allegations contained in ¶ 51 of the Complaint.

        52.     Defendants deny the truth of the allegations contained in ¶ 52 of the Complaint.

        53.     Defendants deny the truth of the allegations contained in ¶ 53 of the Complaint.

                             AS TO “FIRST CAUSE OF ACTION”

        54.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        55.     Defendants deny the truth of the allegations contained in ¶ 55 of the Complaint.

        56.     Defendants deny the truth of the allegations contained in ¶ 56 of the Complaint.

        57.     ¶ 57 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 57 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        58.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 58 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                            AS TO “SECOND CAUSE OF ACTION”

        59.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        60.     Defendants deny the truth of the allegations contained in ¶ 60 of the Complaint.

        61.     Defendants deny the truth of the allegations contained in ¶ 61 of the Complaint.

        62.     ¶ 62 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 62 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

        63.     Defendants deny the truth of the allegations contained in ¶ 63 of the Complaint.




                                                   5
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 6 of 14




        64.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 64 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                             AS TO “THIRD CAUSE OF ACTION”

        65.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        66.     Defendants deny the truth of the allegations contained in ¶ 66 of the Complaint.

        67.     Defendants deny the truth of the allegations contained in ¶ 67 of the Complaint.

        68.     ¶ 68 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 68 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        69.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 69 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                           AS TO “FOURTH CAUSE OF ACTION”

        70.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        71.     Defendants deny the truth of the allegations contained in ¶ 71 of the Complaint.

        72.     Defendants deny the truth of the allegations contained in ¶ 72 of the Complaint.

        73.     ¶ 73 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 73 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        74.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 74 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.




                                                   6
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 7 of 14




                             AS TO “FIFTH CAUSE OF ACTION”

        75.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        76.     Defendants deny the truth of the allegations contained in ¶ 76 of the Complaint.

        77.     ¶ 77 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 77 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        78.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 78 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                             AS TO “SIXTH CAUSE OF ACTION”

        79.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        80.     Defendants deny the truth of the allegations contained in ¶ 80 of the Complaint.

        81.     ¶ 81 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 81 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        82.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 82 of the

 Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                           AS TO “SEVENTH CAUSE OF ACTION”

        83.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.




                                                   7
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 8 of 14




        84.     ¶ 84 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 84 sets forth any allegations of fact to which a response is required,

Defendants deny those allegations.

        85.     ¶ 85 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 85 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

        86.     ¶ 86 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 86 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

        87.     Defendants deny the truth of the allegations contained in ¶ 87 of the Complaint.

        88.     Defendants deny the truth of the allegations contained in ¶ 88 of the Complaint.

        89.     Defendants deny the truth of the allegations contained in ¶ 89 of the Complaint.

        90.     ¶ 90 of the Complaint purports to set forth legal conclusions to which no response

is required. To the extent that ¶ 90 sets forth any allegations of fact to which a response is

required, Defendants deny those allegations.

        91.     Defendants admit that Plaintiff makes certain allegations contained in ¶ 91 of the

Complaint concerning the basis of their claims but deny that Plaintiffs are entitled to any relief.

                           AS TO “EIGHTH CLAIM FOR RELIEF”

        92.     Defendants repeat and reallege each and every allegation contained in the preceding

Paragraphs as if fully set forth herein.

        93.     Defendants deny the truth of the allegations contained in ¶ 93 of the Complaint.

        94.     Defendants deny the truth of the allegations contained in ¶ 94 of the Complaint.




                                                   8
      Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 9 of 14




                         DEFENDANTS’ AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       95.     Plaintiffs’ claims, in whole or in part, fail to state a claim upon which relief can be

granted.

                             SECOND AFFIRMATIVE DEFENSE

       96.     Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations.

                              THIRD AFFIRMATIVE DEFENSE

       97.     Plaintiffs have been paid all monies owed to them.

                             FOURTH AFFIRMATIVE DEFENSE

       98.     Although Defendants deny that they owe any unpaid wages or other amounts to

Plaintiffs, if it is determined that such monies are owed, Plaintiffs cannot establish that any alleged

violation of the FLSA was willful and, thus, cannot establish entitlement to a three-year statute of

limitations with respect to their claims.

                               FIFTH AFFIRMATIVE DEFENSE

       99.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver, laches,

estoppel, unclean hands, and estoppel.

                               SIXTH AFFIRMATIVE DEFENSE

       100.    This action is barred, in whole or in part, as to all or some of the hours allegedly

worked by Plaintiffs that were not reported in accordance with any applicable policies or

procedures.




                                                  9
     Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 10 of 14




                            SEVENTH AFFIRMATIVE DEFENSE

       101.    Plaintiffs are not entitled to liquidated damages pursuant to the New York Labor

Law and/or the FLSA because at all times Defendants acted in good faith and had reasonable

grounds for believing that their acts and/or omissions were not a violation.

                             EIGHTH AFFIRMATIVE DEFENSE

       102.    Defendants’ actions regarding payroll practices and compliance with the New York

Labor Law and/or the FLSA were in good faith and Defendants had reasonable grounds for

believing their actions were in compliance with the New York Labor Law and/or the FLSA.

                              NINTH AFFIRMATIVE DEFENSE

       103.    Although Defendants deny that they owe any unpaid wages or other amounts to

Plaintiff, if it is determined that such monies are owed, Plaintiffs are not entitled to liquidated

damages because Defendants’ actions with respect to the method of paying Plaintiffs was taken in

good faith.

                              TENTH AFFIRMATIVE DEFENSE

       104.    This action is barred, in whole or in part, as to all or some of the hours allegedly

worked of which Defendants lack actual or constructive knowledge.

                           ELEVENTH AFFIRMATIVE DEFENSE

       105.    To the extent that NYLL § 195 provides for a private cause of action and

Defendants violated NYLL § 195 (which they deny), Plaintiffs are not entitled to any monetary

damages because they were paid all alleged wages owed to them.

                            TWELFTH AFFIRMATIVE DEFENSE

       106.    Defendants have met and satisfied any and all obligations to Plaintiffs and,

therefore, this action is barred, in whole or in part, by the doctrine of accord and satisfaction.




                                                  10
     Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 11 of 14




                         THIRTEENTH AFFIRMATIVE DEFENSE

       107.    Plaintiffs’ claims are unable to be brought as a class action.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       108.    Although Defendants deny that they owe any unpaid wages or other amounts to

Plaintiffs, if it is determined that such monies are owed, then Defendants assert that at all times

relevant to this action a reasonable good faith dispute existed as to whether such wages or other

amounts were owed.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       109.    Plaintiffs’ claims for damages are barred, in whole or in part, by Plaintiffs’ failure

to mitigate damages.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       110.    The allegations of the Complaint are insufficient to entitle Plaintiffs to punitive

damages. Defendants’ conduct was not willful, wanton and/or egregious and punitive damages are

not available on Plaintiffs’ FLSA and State Labor Law claims.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       111.    The allegations of the Complaint are insufficient to entitle Plaintiffs to an award of

attorneys’ fees.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       112.    The causes of action herein have been waived and/or are barred by reason of the

Plaintiffs’ failure to give proper and timely notice to the Defendants of their claims.

                          NINETEENTH AFFIRMATIVE DEFENSE

       113.    Plaintiffs were not employed by each and every Defendant, for some or all of the

relevant period.




                                                 11
     Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 12 of 14




                          TWENTIETH AFFIRMATIVE DEFENSE

       114.    If Plaintiffs succeed in establishing any violation under the FLSA or the New York

State Labor Law, and to the extent any sums are found due and owing to Plaintiffs, which is

expressly denied, Defendants are entitled to a set-off against said sum to the extend paid, tendered,

waived, compromised, and/or released prior to the adjudication herein, including but not limited

to those amounts paid, tendered, waived, compromised, and/or released through any other

proceeding, either formal or informal, or to the extent any additional compensation was paid to

Plaintiffs over and above his wages.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       115.    Any claim for additional compensation by Plaintiffs must be reduced by

compensation already paid to Plaintiff for periods not compensable under the Fair Labor Standards

Act and the New York Labor Law.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

       116.    Plaintiffs’ claims are barred or should be reduced, in whole or in part, by exclusions,

exceptions, credits, recoupments, or offsets permissible under the Fair Labor Standards Act and/or

New York Labor Law.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       117.    Plaintiffs’ claims are barred to the extent they petitioned for bankruptcy either

under Chapter 7 or Chapter 13 of the United States Bankruptcy Code, yet failed to disclose

potential claims against Defendants as required under applicable bankruptcy laws.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

       118.    Plaintiffs worked for another entity, business, or company other than Defendants

during all or part of the time that Plaintiffs claim to have worked for Defendants.




                                                 12
     Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 13 of 14




                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

        119.    Defendants reserve the right pending completion of discovery to assert any

additional defenses that may exist.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

        120.    The potential class is not numerous.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        121.    The questions of law or fact are not common to the potential class.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        122.    The claims or defenses of the parties are not typical of the claims or defenses of

the potential class.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

        123.    The interests of the potential class will not be fairly and adequately protected.

                           THIRTIETH AFFIRMATIVE DEFENSE

        124.    The Plaintiffs are not an adequate representative of the putative class members.

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

        125.    Plaintiffs are not similarly situated with those they allege are potential members of

a collective action.

                        THIRTY-SECOND AFFIRMATIVE DEFENSE

        126.    The allegations contained in the Complaint do not establish that the Corporate

Defendants constitute a single employer, or an alter ego and/or successor of each other.

                         THIRTY-THIRD AFFIRMATIVE DEFENSE

        127.    Plaintiff never worked overtime.




                                                 13
     Case 1:20-cv-07349-ALC-SDA Document 28 Filed 03/19/21 Page 14 of 14




                          DEFENDANTS DEMAND TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendants demand a trial

by jury on all questions of fact raised in this case.



        WHEREFORE, Defendants demand judgment dismissing the Complaint together with

costs and disbursements of this action.

Dated: Lake Success, New York
       March 19, 2021
                                                MILMAN LABUDA LAW GROUP PLLC

                                                __/s Emanuel Kataev, Esq.________________
                                                Richard I. Milman, Esq.
                                                Emanuel Kataev, Esq.
                                                3000 Marcus Avenue, Suite 3W8
                                                Lake Success, NY 11042-1073
                                                (516) 328-8899 (office)
                                                (516) 328-0082 (facsimile)
                                                rich@mllaborlaw.com
                                                emanuel@mllaborlaw.com

                                                Attorneys for Defendants




                                                  14
